Citation Nr: 1527328	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a disorder characterized as numbness of the bilateral upper and lower extremities.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for arthritis, to include rheumatoid arthritis, but other than arthritis of the lumbar spine or feet.  

7.  Entitlement to service connection for a respiratory disorder, to include a sinus disorder and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2010, the appellant testified during a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In an October 2012 rating decision, the RO granted service connection for osteoarthritis of the lumbar spine and bilateral foot calcaneal spurs and midfoot degenerative changes and osteopenia.  The Veteran did not appeal those grants and those matters are thus not before the Board.  Also, as the Veteran is already service connection for osteoarthritis of the lumbar spine and degenerative changes of the feet, such matters are not part of the current claim for service connection for arthritis.

The Board notes that it has combined the Veteran's separate claims for service connection for asthma and a sinus disorder into the more general claim for a respiratory disorder.  The Veteran has been unclear as to what kind of disorder she has been claiming.  Construing the claims liberally, however, the Board finds that it should be characterized as one for service connection for a respiratory disorder, to include a sinus disorder and/or asthma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.  The Board notes that the Veteran is not prejudiced by this recharacterization, as she can still be service connection for a sinus condition and/or asthma, if warranted.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that some newer VA medical records have been associated with the electronic claims file.  To the extent that such VA medical records may be relevant, the RO considered the VA medical records in its September 2013 supplemental statement of the case.  As such, the Veteran is not prejudiced by the Board's review of such evidence.

The issues of entitlement to service connection for tinnitus, a heart murmur, numbness of the extremities, a neck disorder, arthritis, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service; it did not manifest within one year of discharge from service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, and did not develop within one year of her separation from service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate her service connection claim.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has a duty to assist the Veteran in developing her claim, which includes assisting her in obtaining any outstanding dentified VA or private medical treatment records relevant to her claim, and affording her an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered service treatment records as well as post-service VA and private treatment records, as well as, Social Security Administration (SSA) records.  To the extent that VA has not been able to find service treatment records, the RO informed her of that fact in May and July 2008 letters, as well as, the possibility of supporting her claim by alternative means, like "buddy statements".  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  To the extent that the Board is remanding for additional VA medical records for her other claims, there is no indication that such records would be relevant to the current claim.  The Board does not dispute that the Veteran currently has hypertension.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Also, the Veteran underwent a January 2013 VA medical examination.  The VA examiner provided specific findings referable to the Veteran's hypertension sufficient for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue and is predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, in April 2010, the Veteran provided testimony before a DRO.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II. Hypertension Claim

The Veteran contends that she developed hypertension while in service.  She further has claimed that she was diagnosed and treated for hypertension within the year of her 1978 discharge from service.  (April 2010 RO hearing, August 2007 claim, January 2013 VA examination).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board generally notes that when rating hypertension, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of Diagnostic Code 7101, hypertension means that the diastolic blood pressure is predominately 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has a current diagnosis of hypertension, as such, the question before the Board is whether such hypertension is etiologically related to service.  (January 2013 VA examination).

The Veteran's service treatment records do not document any findings of hypertension.  Indeed, in a June 1976 health questionnaire, the Veteran denied having heart problems and vascular disease.  In an October 1977 patient questionnaire, the Veteran specifically denied having high blood pressure.  A January 1978 service treatment record noted that the Veteran had a family history of high blood pressure and that in Hawaii she had had a blood pressure reading of 130/100.  However, the provider found a blood pressure reading that day of 130/88.  Her January 1978 separation examination documented a blood pressure reading of 126/84.  On her January 1978 report of medical history, the Veteran specifically denied having high blood pressure.  

Following her February 1978 separation from service, private medical records do not document a diagnosis of hypertension until several years later.  

Multiple records from private medical provider Health America are of record for the years following the Veteran's discharge - from at least October 1978 to May 1983.  None of those records include a diagnosis of hypertension, despite the numerous blood pressure readings taken by various medical providers.

Indeed, within a year of her February 1978 separation from service, Health America records document blood pressure readings of 120/84 (October 1978) and 120/82 (December 1978).  Furthermore, over a year following her discharge from service, her next reading was of 118/82 (June 1979).  At most, some of those records, from over one year following the Veteran's separation from service, included some elevated blood pressure readings.  The record is thus clear that the Veteran did not have a diagnosis of hypertension during service or for over a year after service.  

Later VA and private medical records generally document occasional treatment for hypertension, but do not provide any medical opinions as to the etiology of such disorder.  

In January 2013, the Veteran underwent a VA examination.  The VA examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had only one "MINIMALLY elevated" blood pressure reading in service, in May 1971.  However the examiner found no other such elevated readings, including her January 1978 separation physical.  The examiner explained that a person must have at least two elevated readings on three separate dates, but that such findings were clearly not the case for the Veteran.  The examiner also noted there were other post-service readings of record that showed normal blood pressure readings.

The Veteran has provided the only other medical opinion of record.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to a minimally elevated blood pressure reading in service, such question falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran has not indicated that she was taking her own blood pressure; she has not related any symptoms that she associates with high blood pressure.  In contrast, the January 2013 VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

Furthermore, although the Veteran claims she was diagnosed and treated for hypertension shortly after her discharge, the Board finds that the contention is not credible.  As noted by the January 2013 VA examiner, there was no indication of actual treatment for hypertension or a specific diagnosis of such a disorder in service or within a year of her discharge from service.  The blood pressure readings of record within a year following her discharge from service were not indicative of hypertension, per VA rating standards or as described by the January 2013 VA examiner.  Furthermore, the private medical records from the years directly following her service discharge do not document a diagnosis of hypertension.  

Also, the Veteran's report that she had been told by an insurance provider, within a year of her service separation, that she had high blood pressure, is not supportive of her claim.  A lay person's account of what a doctor (or in this case insurance provider) purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  For the reasons above, the Board thus finds service connection on a presumptive basis is not warranted.

Moreover, service connection on a direct basis is also not warranted.  The most credible and probative medical evidence, that of the January 2013 VA examination, does not support finding that hypertension developed during service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for hypertension is denied.  


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran generally contends that all the claimed disorders, including a heart murmur, numbness of the upper and lower extremities, a neck disorder, arthritis, and a respiratory disorder, developed during service.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain opinions that address the Veteran's contentions in light of his documented medical history, as well as, to obtain other development.

(a)  Service Connection for a Heart Murmur

The Veteran has claimed that she was first diagnosed with a heart murmur in service.  (April 2010 RO hearing).  

An October 2009 general VA examiner found no current heart murmur, but gave the Veteran a diagnosis of history of heart murmur.  The examiner did not address whether the Veteran had, or has residuals of, a prior heart murmur that developed during service.  Since that examination, January 2012 and August 2013 VA medical records document a heart murmur.  The Board finds that a VA examination is necessary to determine whether the Veteran currently has a heart murmur, or has residuals from a prior heart murmur, that is etiologically related to service.

(b)  Service Connection for Numbness of the Extremities

The Veteran contends that her numbness of the bilateral upper and lower extremities developed in 1975 due to her service duties that required long periods of standing.  (October 2009 VA examination).

An October 2009 EMG study was normal for the bilateral upper and lower extremities.  Also, her October 2009 VA examiner noted that the Veteran reported no history of numbness of the extremities, but then diagnosed her with a history of numbness.  Additionally, the Board notes that the Veteran is currently service-connected for a lumbar spine disability.  Given the conflicting findings of the VA examiner, and the evidence of record, a new, adequate VA examination is necessary.

(c)  Service Connection for a Neck Disorder

The Veteran underwent VA examinations in October 2009 and September 2010.  However, neither VA examiner provided a medical opinion as to the etiology of the Veteran's current neck disorder.  As such, an adequate VA examination addressing that question is necessary.

(d)  Service Connection for Arthritis

VA medical records indicate that the Veteran may have arthritis (other than for the already service-connected lumbar spine and feet).  (July 2008 VA medical record, October 2012 rating decision).  No VA examination is of record that addresses this question.  A September 2010 VA examiner diagnosed the Veteran with lumbar and foot pain, but did not address any other arthritis or provide a medical opinion as to the etiology of any other location, or if it was present. 

The Board also notes that a May 1987 private medical record showed that the Veteran had a diagnosis of rheumatic arthritis in January 1983 to 1984.  Other private medical records also document possible findings of rheumatoid arthritis after service.  Also, the Veteran currently contends that she was diagnosed with rheumatoid arthritis shortly after service.  (April 2010 RO hearing).  As such, a VA examination to address whether the Veteran developed arthritis in service or within a year of her separation from service is needed.  

(e) Service Connection for a Respiratory Disorder

The Veteran has claimed that her asthma and sinus disorder developed during service.  She has also claimed that her allergies caused asthma.  (April 2010 RO hearing).  

The service treatment records include a report of respiratory problems and denial of such problems.  (June 1976 health questionnaire, January 1978 report of medical history).  Post-service records also document occasional treatment for respiratory disorders, such as private medical records documenting a May 1982 allergy treatment record, a December 1995 record report of congestion while working in a fungi lab, a December 1987 diagnosis of a deviated nasal septum, and a January 1988 CT record of a nasal cyst.  

An October 2009 VA examination diagnosed the Veteran with asthma, but no sinus disorder in the last 12 months.  The VA examiner did not indicate whether the Veteran has a current respiratory disorder due to service.   In a September 2013 letter, Dr. S.I. reported that the Veteran more likely than not had allergies and sinusitis.  A VA examination to determine whether the Veteran has a respiratory disorder related to service.  


(f) Service Connection for Tinnitus

The Veteran contends that her tinnitus began in service from exposure to a sonicator used to clean thermometers and other medical instruments or due to her ear cysts in service.  (April 2010 RO hearing).

In a January 2013 VA examination, the VA examiner indicated that the Veteran's ear cysts pre-existed service, but did not indicate how that opinion was reached or what record supported such a finding of a pre-existing disorder.  The examiner also did not clearly indicate whether such cysts led to the Veteran's claimed tinnitus.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845   (Fed. Cir. 2006). The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.  As such, the VA examiner should clarify whether the Veteran had ear cysts caused the Veteran's tinnitus, and if so, whether they pre-existed service and did not increase in severity beyond the natural progression of the disorder.

Additionally, the VA examiner opined that the Veteran's tinnitus may be partially due to allergies or asthma.  As such, this matter is inextricably intertwined with the Veteran's claimed service connection for a respiratory disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Following the above-requested determination regarding the claimed respiratory disorder, the January 2013 VA examiner should be asked to provide an addendum medical opinion to identify the record as to clarify the question of pre-existing ear cysts and to consider the findings of the respiratory disorder VA examination.

(g) All Claims

The Veteran receives VA treatment through the Indianapolis VA Medical Center.  Therefore, while on remand, all unassociated VA treatment records from the Indianapolis VA medical center should be obtained for consideration in the appeal.  

Additionally, the Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for her claimed disorders.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the Veteran an opportunity to identify any non-VA healthcare provider who treated her for her claimed disorders.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any unassociated VA treatment records from the Indianapolis VA medical center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Once all medical records are associated with the claims file, the AOJ should request a new VA examination to address the Veteran's claimed (a) heart murmur; (b) numbness of the bilateral upper and lower extremities; (c) neck disorder; (d) arthritis, to include rheumatoid arthritis, but not arthritis of the lumbar spine or feet; and/or (e) respiratory disorder, to include a sinus disorder and asthma, are etiologically related to her service (February 1973 to February 1978).  If the examiner determines that a specialist's opinion is necessary as to any of these matters, such a specialist's opinion should be obtained for the relevant issue.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner are requested to render opinions as to the following:

a)  Does the Veteran currently have a (i) heart murmur or residuals thereof; (ii) disorder characterized by numbness of any extremity (claimed as numbness of the bilateral upper and lower extremities); (iii) neck disorder; (iv) arthritis, to include rheumatoid arthritis, but not the already service-connected lumbar spine and feet; and/or a (v) respiratory disorder, to include a sinus disorder and/or asthma?  Please clarify all diagnoses.
 
b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed (i) heart murmur or residuals thereof, (ii) disorder characterized by numbness of an extremity(ies), (iii) neck disorder, (iv) arthritis (to include rheumatoid), and/or (v) respiratory disorder (to include a sinus disorder and/or asthma), if found, had its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

The Board notes that some medical evidence regarding these matters is documented in the REMAND narrative above; however, it is the duty of the examiner to consider all relevant evidence associated with the claims file.

c)  Is it at least as likely as not (50% probability or greater) that the service-connected lumbar spine disability caused or aggravated (permanently worsened) any current disorder characterized by numbness of an upper and/or lower extremity(ies)?  

If the examiner finds that any numbness disorder of an extremity was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

d)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following the Veteran discharge from service (i.e., February 1978)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  After completion of the above, return the claims file to the January 2013 VA audiological examiner, as to the tinnitus claim.  The claims file and a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the January 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
a)  Does the Veteran currently have tinnitus?  

b)  Is it at least as likely as not that the Veteran's tinnitus developed during her period of active duty service from (February 1973 to February 1978); or, was any such disorder caused by any incident or event that occurred during her period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's contentions that tinnitus was caused by (i) using sonic equipment to clean tools and (ii) having ear cysts/ear infection in service. (April 2010 RO hearing). 

(A) If the examiner finds that the Veteran's tinnitus was etiologically related to any in-service ear cysts, the examiner should opine whether there is clear and unmistakable evidence that the Veteran had ear cysts that pre-existed service.  

(i) If there IS clear and unmistakable evidence that the ear cysts pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did NOT undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is NO clear and unmistakable evidence that any ear cysts pre-existed service, then the examiner is asked whether it is at least as likely as not that the ear cysts developed during or is directly related to service. 

(B)  Also, in the January 2013 VA examination report, the examiner noted that the Veteran had ear cysts that pre-existed service.  Please clarify what record was used by the examiner based that finding and to what extent such cysts would be relevant to the tinnitus claim.

In offering the foregoing opinions, the examiner's attention is specifically directed to the January 2013 VA examination report.  

c)  If the Veteran currently has a respiratory disorder due to service, is it at least as likely as not that the Veteran's respiratory disorder caused or aggravated (permanently worsened) the tinnitus?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


